[Cite as Chase Home Fin., L.L.C. v. Lindenmayer, 2016-Ohio-1202.]


                                      COURT OF APPEALS
                                    LICKING COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



CHASE HOME FINANCE, LLC                          :           JUDGES:
                                                 :           Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellee                       :           Hon. William B. Hoffman, J.
                                                 :           Hon. John W. Wise, J.
-vs-                                             :
                                                 :
STEPHANIE L. LINDENMAYER,                        :           Case No. 15-CA-32
ET AL.                                           :
                                                 :
        Defendants-Appellants                    :           OPINION




CHARACTER OF PROCEEDING:                                     Appeal from the Court of Common
                                                             Pleas, Case No. 09-CV-0656




JUDGMENT:                                                    Affirmed




DATE OF JUDGMENT:                                            March 22, 2016




APPEARANCES:

For Plaintiff-Appellee                                       For Defendant-Appellant

ANNE MARIE SFERRA                                            BRUCE M. BROYLES
NELSON M. REID                                               5815 Market Street
100 South Third Street                                       Suite 2
Columbus, OH 43215                                           Boardman, OH 44512
Licking County, Case No. 15-CA-32                                                         2

Farmer, P.J.

      {¶1}     On April 7, 2009, appellee, Chase Home Finance, LLC, filed a complaint in

foreclosure against appellant, Stephanie Lindenmayer, and others, for failure to pay on a

note secured by a mortgage. On June 8, 2009, appellee filed a motion for summary

judgment and renewed the same on December 24, 2009. By judgment entry filed January

15, 2010, the trial court granted the motion and ordered foreclosure. Appellant did not

appeal.

      {¶2}     On June 3, 2013, appellant filed a motion to vacate the trial court's January

15, 2010 judgment entry, challenging appellee's standing. By judgment entry filed July 8,

2013, the trial court denied the motion. Appellant appealed and this court affirmed the

decision. Chase Home Finance, LLC v. Lindenmayer, 5th Dist. Licking No. 13-CA-66,

2014-Ohio-1041.

      {¶3}     On September 29, 2014, the trial court stayed execution of the decree of

foreclosure as the parties attempted a loan modification. The loan modification was

unsuccessful so the stay was lifted on March 9, 2015, and a Sheriff's Sale was set for

May 28, 2015. On May 22, 2015, appellant filed a Civ.R. 60(B) motion for relief from

judgment, claiming fraud upon the court in the original summary judgment motion

because an original promissory note, mortgage, and assignment did not exist.             By

judgment entry filed May 26, 2015, the trial court denied the motion.

      {¶4}     Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:
Licking County, Case No. 15-CA-32                                                          3


                                              I

      {¶5}   "THE TRIAL COURT ABUSED ITS DISCRETION IN DENYING

STEPHANIE LINDENMAYER'S MOTION FOR RELIEF FROM JUDGMENT WITHOUT

A HEARING."

                                              I

      {¶6}   Appellant claims the trial court erred in denying her Civ.R. 60(B) motion for

relief from the judgment without a hearing. We disagree.

      {¶7}   A motion for relief from judgment under Civ.R. 60(B) lies in the trial court's

sound discretion. Griffey v. Rajan, 33 Ohio St.3d 75 (1987). In order to find an abuse of

that discretion, we must determine the trial court's decision was unreasonable, arbitrary

or unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore,

5 Ohio St.3d 217 (1983). Appellant based her Civ.R. 60(B) motion on "any other reason

justifying relief from the judgment" (fraud upon the court). Civ.R. 60(B)(5).          In GTE

Automatic Electric Inc. v. ARC Industries, Inc., 47 Ohio St.2d 146 (1976), paragraph two

of the syllabus, the Supreme Court of Ohio held the following:



             To prevail on a motion brought under Civ.R. 60(B), the movant must

      demonstrate that: (1) the party has a meritorious defense or claim to present

      if relief is granted; (2) the party is entitled to relief under one of the grounds

      stated in Civ.R. 60(B)(1) through (5); and (3) the motion is made within a

      reasonable time, and, where the grounds of relief are Civ.R. 60(B)(1), (2) or

      (3), not more than one year after the judgment, order or proceeding was

      entered or taken.
Licking County, Case No. 15-CA-32                                                           4




       {¶8}   Appellant argues the trial court erred in failing to hold an evidentiary hearing

on the motion and abused its discretion in denying the motion because an affidavit was

filed with the motion alleging a meritorious defense.

       {¶9}   The denial of a hearing and the presentation of a meritorious defense go

hand in hand. The standard for when an evidentiary hearing on a Civ.R. 60(B) motion is

necessary is set forth in Cogswell v. Cardio Clinic of Stark County, Inc., 5th Dist. Stark

No. CA-8553, 1991 WL 242070 (Oct. 21, 1991). In Cogswell, this court held under Civ.R.

60(B), a hearing is not required unless there exist issues supported by evidentiary quality

affidavits. A trial court must hold an evidentiary hearing when the motion and supporting

evidence contain sufficient allegations of operative facts which would support a

meritorious defense to the judgment. Cogswell; BancOhio National Bank v. Schiesswohl,

51 Ohio App.3d 130 (9th Dist.1988). See also Capital One Bank v. King, 5th Dist. Stark

No. 2014CA00232, 2015-Ohio-3600.

       {¶10} In appellant's May 22, 2015 Civ.R. 60(B) motion, she alleged fraud upon

the court stemming from appellee's affidavit in support of its motion for summary

judgment. The December 24, 2009 affidavit alleged appellee was in possession of the

original note, mortgage, and assignment, and attached "[t]rue and accurate" copies of the

originals "as they exist in Plaintiff's files." Appellant argued the original documents no

longer existed, as appellee had a policy of making digital images of original documents

and then shredding them.
Licking County, Case No. 15-CA-32                                                         5


       {¶11} In support of her Civ.R. 60(B) motion, appellant filed the affidavit of William

Jervis. We note Mr. Jervis "signed" the affidavit with a stamp of his signature, and the

signature was not sworn to nor subscribed to in the presence of a notary:



                                       NOTARY PUBLIC

       Sworn to and subscribed and then verified by telephone and internet in my

       presence on this 19th day of May, 2015.

                                                                    Bruce M. Broyles
                                                                    Notary Public


       {¶12} We find any colorable claim of a meritorious defense is not supported by an

evidentiary quality affidavit.

       {¶13} Also attached is a transcript of a purported recorded telephone conversation

between Mr. Jervis and a Chase representative. Appellant argues the certification by a

registered professional reporter to the transcript is of sufficient evidentiary quality to

warrant a hearing on the issue of a meritorious defense:



               I HEREBY CERTIFY that the above and foregoing is a true and

       correct transcription of an excerpt of the recorded phone conversation. This

       record was prepared from a recording provided by William Jervis.

                                                     Brenda J. Brink
                                                     Brenda J. Brink
                                                     Registered Professional Reporter


       {¶14} The reporter merely certified that what she heard, then typed.             The

certification did not affirm the identity of the parties.
Licking County, Case No. 15-CA-32                                                             6


       {¶15} Based upon the following observations, we find appellant's Civ.R. 60(B)

motion fails for lack of evidentiary quality affidavits. The trial court's denial of the motion,

although summarily done, is supported by the record.

       {¶16} The sole assignment of error is denied.

       {¶17} The judgment of the Court of Common Pleas of Licking County, Ohio is

hereby affirmed.

By Farmer, P.J.

Hoffman, J. and

Wise, J. concur.




SGF/sg 309